Name: 2007/872/EC: Commission Decision of 18 December 2007 on the continuation in the year 2008 of Community comparative trials and tests on propagating and planting material of Malus Mill. under Council Directive 92/34/EEC started in 2004
 Type: Decision
 Subject Matter: research and intellectual property;  means of agricultural production;  agricultural activity;  agricultural policy;  technology and technical regulations;  economic policy
 Date Published: 2007-12-28

 28.12.2007 EN Official Journal of the European Union L 344/44 COMMISSION DECISION of 18 December 2007 on the continuation in the year 2008 of Community comparative trials and tests on propagating and planting material of Malus Mill. under Council Directive 92/34/EEC started in 2004 (2007/872/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/34/EEC of 28 April 1992 on the marketing of fruit plant propagating material and fruit plants, intended for fruit production (1), Having regard to Commission Decision 2003/894/EC of 11 December 2003 setting out the arrangements for Community comparative trials and tests on propagating and planting material of Prunus persica (L.) Batsch, Malus Mill. and Rubus idaeus L. pursuant to Council Directive 92/34/EEC (2), and in particular Article 3 thereof, Whereas: (1) Decision 2003/894/EC sets out the arrangements for the comparative trials and tests to be carried out under Directive 92/34/EEC as regards Malus Mill. from 2004 to 2008. (2) Tests and trials carried out in 2004 to 2007 should be continued in 2008, HAS DECIDED AS FOLLOWS: Sole Article Community comparative trials and tests which began in 2004 on propagating and planting material of Malus Mill. shall be continued in 2008 in accordance with Decision 2003/894/EC. Done at Brussels, 18 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 157, 10.6.1992, p. 10. Directive as last amended by Commission Decision 2007/776/EC (OJ L 312, 30.11.2007, p. 48). (2) OJ L 333, 20.12.2003, p. 88.